IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


CYNTHIA DIVEGLIA,                        : No. 644 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
             v.                          :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
DEPARTMENT OF TRANSPORTATION,            :
BUREAU OF DRIVER LICENSING,              :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 5th day of February, 2018, the Petition for Allowance of Appeal

is DENIED.